Opinion issued October 15, 2009








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00806-CV
NO. 01-09-00807-CV
____________

IN RE NEWTON B. SCHWARTZ SR., Relator



Original Proceedings on Petitions for Writ of Mandamus and Prohibition



MEMORANDUM OPINION	Relator, Newton B. Schwartz Sr., has filed a petition for a writ of mandamus
and a petition for writ of prohibition, complaining of "all actions of" Judge David
Scott Brabham, (1) including "any attempted or continued attempt to exercise
jurisdiction . . . over Relator's timely objections to him" and "the failure of the Texas
Supreme Court to timely appoint a replacement judge . . . following Relator's . . .
objections . . . ."
	We deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.
1.             
            
             
    -